In each of these cases the plaintiff appeals from an order granting a motion for a new trial. The only questions presented for determination are included among those considered by this court in Schmidt v. Santa Monica Commercial Co., ante, p. 785, [178 P. 315], in which the decision of the court has been this day filed. [1] On the authority of that decision, the orders granting the motions for new trial in the above-entitled actions numbered 2596 and 2597 are and each of them is affirmed.
James, J., and Myers, J., pro tem., concurred. *Page 791 
A petition to have the causes heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 6, 1919.
All the Justices concurred.